Name: Commission Regulation (EEC) No 3263/84 of 20 November 1984 extending Commission Regulation (EEC) No 1888/83 making the import of certain textile products originating in Argentina subject to Community surveillance
 Type: Regulation
 Subject Matter: trade;  trade policy;  leather and textile industries
 Date Published: nan

 No L 305/ 18 Official Journal of the European Communities 23 . 11 . 84 COMMISSION REGULATION (EEC) No 3263/84 of 20 November 1984 extending Commission Regulation (EEC) No 1888/83 making the import of certain textile products originating in Argentina subject to Community surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 899/83 (2), and in particular Article 10 thereof, After consulting the advisory committee established under the said Regulation, Whereas imports into the Community of textile products originating in Argentina and a large number of other supplier countries in a situation similar to Argentina have been subject to a special import regime under the terms of bilateral agreements which expired on 31 December 1982 ; whereas such agree ­ ments provided inter alia procedures whereby imports of such products could be limited and monitored ; Whereas the Community has negotiated new bilateral agreements with the other supplier countries whereby imports of textile products are subject to a similar special import regime as from 1 January 1983 ; Whereas there is no such agreement with Argentina ; whereas import of such products are not subject to specific common import rules from 1 January 1983 ; Whereas, as from 1 January 1983 , a Community surveillance of imports of certain textile products originating in Argentina was introduced by Commis ­ sion Regulations (EEC) No 3605/82 (3) and (EEC) No 1888/83 (4), extended by Regulation (EEC) No 3509/83 j5) ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1888/83 is hereby extended until 31 December 1985 . Article 2 This Regulation shall enter into force on 1 January 1985 . It shall apply until 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 103 , 21 . 4. 1983, p . 1 . ( 3) OJ No L 376, 31 . 12. 1982, p . 36 . O OJ No L 187, 12. 7. 1983 , p . 31 . 0 OJ No L 351 , 14 . 12. 1983 , p . 7 .